DETAILED ACTION
The instant application having Application No. 17/570,085 filed on 6 January 2022 where claims 1-19 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of application 16/448,569 filed on 21 June 2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Initially, it should be noted that the present application and Patent No. 11,249,785 shares the same inventive entity.
Instant Application
Patent No. 11,249,785
1. A method comprising:
1. A method comprising:
receiving, by a server, a notification from a service provider associated with an application executable on a virtual machine;
receiving, by a server, a notification from a service provider, wherein the service provider is associated with an application executable on a virtual machine, and wherein the virtual machine is part of a virtual environment that includes a user interface; ...
sending, by the server while the application is not executing on the virtual machine, the notification to a client device; and
… providing, by the server, the received notification to the user interface for display to a user, the received notification being displayed while the application is not executing on the virtual machine and not being accessed through the user interface; and
after sending the notification, causing the application to execute on the virtual machine.
causing, by the server and based on the determination that the application is not executing on the virtual machine, the application to execute on the virtual machine.
2. The method of claim 1, wherein the service provider comprises a backend service that services the application.
3. The method of claim 1, wherein the service provider comprises a backend service that services the application.
3. The method of claim 1, wherein the service provider is at least one of a web server, a mail server, an application server, a messaging server, a location server, a content provider, an online streaming service, a social media service, a financial institute, a telecommunications service, an Internet service provider, or a software-as-a-service provider.
4. The method of claim 1, wherein the service provider is at least one of a web server, a mail server, an application server, a messaging server, a location server, a content provider, an online streaming service, a social media service, a financial institute, a telecommunications service, an Internet service provider, or a software-as-a-service provider.
4. The method of claim 1, further comprising displaying, by the client device, the notification for a user.
7. The method of claim 1, wherein the virtual environment, after receiving the provided notification, displays the notification for the user.
5. The method of claim 1, wherein the method further comprises: after receiving the notification, causing, by the server, the virtual machine to perform at least one of downloading a file, terminating the application, or launching a related application that is related to the application.
11. The method of claim 1, wherein the method further comprises:after receiving the notification, causing, by the server, the virtual machine to perform at least one of downloading a file, terminating the application, or launching a related application that is related to the application.
6. The method of claim 1, wherein the method further comprises: scheduling the notification to be provided to the client device at a specific time.
12. The method of claim 1, wherein the method further comprises:scheduling the received notification to be provided to the virtual environment at a specific time.
7. The method of claim 1, wherein the method further comprises:
13. The method of claim 1, wherein the method further comprises:
receiving, by the server, a second notification from the service provider;
receiving, by the server, a second notification from the service provider;
determining that the second notification does not satisfy a filtering criterion; and
determining that the second notification does not satisfy a filtering criterion; and
discarding, by the server, the second notification without providing the second notification to the client device.
discarding the second notification without providing the second notification to the virtual environment.
8. The method of claim 7, wherein the filtering criterion comprises at least one of a notification type, a communication channel type, an application type, time, priority, or duplication.
14. The method of claim 13, wherein the filtering criterion comprises at least one of a notification type, a communication channel type, an application type, time, priority, or duplication.
9. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors; cause the one or more processors to:
1. A method comprising:
receive a notification from a service provider associated with an application executable on a virtual machine;
receiving, by a server, a notification from a service provider, wherein the service provider is associated with an application executable on a virtual machine, and wherein the virtual machine is part of a virtual environment that includes a user interface; ...
send, while the application is not executing on the virtual machine, the notification to a client device; and
… providing, by the server, the received notification to the user interface for display to a user, the received notification being displayed while the application is not executing on the virtual machine and not being accessed through the user interface; and
after sending the notification, cause the application to execute on the virtual machine.
causing, by the server and based on the determination that the application is not executing on the virtual machine, the application to execute on the virtual machine.
10. The apparatus of claim 9, wherein the service provider comprises a backend service that services the application.
3. The method of claim 1, wherein the service provider comprises a backend service that services the application.
11. The apparatus of claim 9, wherein the service provider is at least one of a web server, a mail server, an application server, a messaging server, a location server, a content provider, an online streaming service, a social media service, a financial institute, a telecommunications service, an Internet service provider, or a software-as-a-service provider.
4. The method of claim 1, wherein the service provider is at least one of a web server, a mail server, an application server, a messaging server, a location server, a content provider, an online streaming service, a social media service, a financial institute, a telecommunications service, an Internet service provider, or a software-as-a-service provider.
12. The apparatus of claim 9, wherein the client device is configured to display the notification for a user.
7. The method of claim 1, wherein the virtual environment, after receiving the provided notification, displays the notification for the user.
13. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: after receiving the notification, cause the virtual machine to perform at least one of downloading a file, terminating the application, or launching a related application that is related to the application.
11. The method of claim 1, wherein the method further comprises:after receiving the notification, causing, by the server, the virtual machine to perform at least one of downloading a file, terminating the application, or launching a related application that is related to the application.
14. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: schedule the notification to be provided to the client device at a specific time.
12. The method of claim 1, wherein the method further comprises:scheduling the received notification to be provided to the virtual environment at a specific time.
15. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
13. The method of claim 1, wherein the method further comprises:
receive a second notification from the service provider;
receiving, by the server, a second notification from the service provider;
determine that the second notification does not satisfy a filtering criterion; and
determining that the second notification does not satisfy a filtering criterion; and
discard the second notification without providing the second notification to the client device.
discarding the second notification without providing the second notification to the virtual environment.
16. The apparatus of claim 15, wherein the filtering criterion comprises at least one of a notification type, a communication channel type, an application type, time, priority, or duplication.
14. The method of claim 13, wherein the filtering criterion comprises at least one of a notification type, a communication channel type, an application type, time, priority, or duplication.
17. A method comprising:
1. A method comprising:
receiving, by a server, a notification from a notification interceptor of a virtual machine, wherein the notification is associated with an application executable on the virtual machine; and
receiving, by a server, a notification from a service provider, wherein the service provider is associated with an application executable on a virtual machine, and wherein the virtual machine is part of a virtual environment that includes a user interface; ...
sending, by the server, the notification to a virtual environment.
… providing, by the server, the received notification to the user interface for display to a user, the received notification being displayed while the application is not executing on the virtual machine and not being accessed through the user interface; and


Claims 1-8 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 7, and 11-14 of Patent No. 11,249,785. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of Patent No. 11,249,785 anticipate the limitations of the claims of the instant application.

Claims 9-16 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 7, and 11-14 of Patent No. 11,249,785. As per claims 9-16 of the instant application, they are merely an apparatus variant of method claims 1, 3-4, 7, and 11-14 of Patent No. 11,249,785. Although claims 1, 3-4, 7, and 11-14 of the patent at issue do not explicitly disclose the one or more processors and memory storing instructions that are executed by the one or more processors of claims 9-16 of the instant claims, it would have been obvious to one of ordinary skill in the art to have a computer system comprising one or more computer processors, and a memory containing instructions which when executed by the one or more processors is to perform the method.

Claims 17-19 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 11,249,785 in view of Lambeth et al. (U.S. 2015/0163117).
As per claim 17, Lambeth further teaches receiving a notification from a notification interceptor of a virtual machine (see for example Lambeth, this limitation is disclosed such that a guest introspection host module receives a notification from a thin agent (i.e. notification interceptor) on a VM, wherein the thin agent intercepts data; paragraphs [0062], [0065]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the product disclosed by claim 1 of the Patent No. 11,249,785 to include receiving a notification from a notification interceptor of a virtual machine using the teaching of Lambeth.  The modification would be obvious because one of ordinary skill in the art would be motivated to forwarding data to components, appliances, and/or devices that are interested in that data (as suggested by Lambeth, see for example paragraph [0062]).
As per claim 18, Lambeth further teaches that the notification interceptor comprises at least one of an application, a program, a service, a background process, or a foreground process (see for example Lambeth, this limitation is disclosed such that the agent provides service (i.e. notification interceptor comprises…a service; paragraph [0073]).
As per claim 19, Lambeth further teaches that the notification interceptor is configured to detect an operating system (OS) application programming interface (API) call and send the OS API call to the server (see for example Lambeth, this limitation is disclosed such that the agent intercepts OS/library API calls; paragraph [0032]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-19 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly for claim 9, the claim recites, in part, a method comprising receiving…a notification…, sending…while the application is not executing on the virtual machine, the notification…, and after sending the notification, causing the application to execute on the virtual machine. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 1, and similarly for claim 9, is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 1, and similarly for claim 9, of causing an application to execute after receiving and sending a notification is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “server” for receiving and sending the notification, a “service provider”, an “application”, a “virtual machine”, and a “client device”. The “server”, “service provider”, “application”, “virtual machine”, and “client device” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of a “server” for receiving and sending the notification, a “service provider”, an “application”, a “virtual machine”, and a “client device”. The “server”, “service provider”, “application”, “virtual machine”, and “client device” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claims 2 and 10, the claim recites the additional limitation wherein the service provider comprises a backend service that services the application, features which only further describe the abstract idea itself. Therefore, claims 2 and 10 do not include features that amount to significantly more than that idea.
As per claims 3 and 11, the claim recites the additional limitation wherein the service provider is at least one of a web server, a mail server, an application server, a messaging server, a location server, a content provider, an online streaming service, a social media service, a financial institute, a telecommunications service, an Internet service provider, or a software-as-a-service provider, features which only further describe the abstract idea itself. Therefore, claims 3 and 11 do not include features that amount to significantly more than that idea.
As per claims 4 and 12, the claim recites the additional limitation displaying, by the client device, the notification for a user, features which only further describe the abstract idea itself. Therefore, claims 4 and 12 do not include features that amount to significantly more than that idea.
As per claims 5 and 13, the claim recites the additional limitation wherein the method further comprises: after receiving the notification, causing, by the server, the virtual machine to perform at least one of downloading a file, terminating the application, or launching a related application that is related to the application, features which only further describe the abstract idea itself. Therefore, claims 5 and 13 do not include features that amount to significantly more than that idea.
As per claims 6 and 14, the claim recites the additional limitation scheduling the notification to be provided to the client device at a specific time, features which only further describe the abstract idea itself. Therefore, claims 6 and 14 do not include features that amount to significantly more than that idea.
As per claims 7 and 15, the claim recites the additional limitations wherein the method further comprises: receiving, by the server, a second notification from the service provider; determining that the second notification does not satisfy a filtering criterion; and discarding, by the server, the second notification without providing the second notification to the client device, features which only further describe the abstract idea itself. Therefore, claims 7 and 15 do not include features that amount to significantly more than that idea.
As per claims 8 and 16, the claim recites the additional limitation wherein the filtering criterion comprises at least one of a notification type, a communication channel type, an application type, time, priority, or duplication, features which only further describe the abstract idea itself. Therefore, claims 8 and 16 do not include features that amount to significantly more than that idea.
As per claim 17, the claim recites, in part, a method comprising receiving…a notification from a notification interceptor…wherein the notification is associated with an application executable on the virtual machine; and sending…the notification to a virtual environment. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 17 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 17 of causing an application to execute after receiving and sending a notification is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “server” for sending the notification and a “virtual machine” with the notification interceptor and application. The “server” and “virtual machine” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of a “server” for sending the notification and a “virtual machine” with the notification interceptor and application. The “server” and “virtual machine” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 18, the claim recites the additional limitation wherein the notification interceptor comprises at least one of an application, a program, a service, a background process, or a foreground process, features which only further describe the abstract idea itself. Therefore, claim 18 does not include features that amount to significantly more than that idea.
As per claims 19, the claim recites the additional limitation wherein the notification interceptor is configured to detect an operating system (OS) application programming interface (API) call and send the OS API call to the server, features which only further describe the abstract idea itself. Therefore, claim 19 does not include features that amount to significantly more than that idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neil, Tim (U.S. 2006/0036941) (Hereinafter Niel) in view of Hernacki et al. (U.S. 8,424,007) (Hereinafter Hernacki).
As per claim 1, Neil discloses a method comprising: 
receiving, by a server, a notification from a service provider associated with an application executable on a virtual machine (see for example Neil, this limitation is disclosed such that a middleware server handles request/response messages from applications provisioned on virtual machines, as well as notifications pushed from data sources and a backend server of the data sources, the data sources and backend server in communication with devices executing the applications on the provisioned virtual machines; paragraph [0045]); and
sending, by the server, a notification to a client device (see for example Niel, this limitation is disclosed such that via the middleware server, notifications are pushed to a device, wherein the devices are clients; paragraph [0045]).
Although Niel discloses sending, by the server, a notification to a client device, Niel does not explicitly teach sending, while an application is not executing on a virtual machine, a notification; and after sending the notification, causing the application to execute on the virtual machine.
However, Hernacki disclose sending, while an application is not executing on a virtual machine, a notification (see for example Hernacki, this limitation is disclosed such that a notification of suspension of a first task, the first task suspended on a first virtual machine, is sent from the first virtual machine; col.1 line {63} – col.2 line {5}, col.10 lines {15}-{31}); and 
after sending the notification, causing the application to execute on the virtual machine (see for example Hernacki, this limitation is disclosed such that after the notification that the first task is suspended on the first virtual machine is sent, and after a second task on a second virtual machine finishes, a scheduling module notifies an agent that the first task may be resumed; col.10 lines {15}-{31}).
Niel in view of Hernacki is analogous art because they are from the same field of endeavor, notifications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Niel by sending a notification when a task is suspended as taught by Hernacki because it would enhance the teaching of Niel with an effective means of allowing a second task that needs to execute as soon as possible to executed (as suggested by Hernacki, see for example col.10 lines {15}-{31}).
As per claim 2, Niel in view of Hernacki discloses the method of claim 1, wherein the service provider comprises a backend service that services the application (see for example Niel, this limitation is disclosed such that the data sources utilize a backend server and middleware server; paragraph [0045]).
As per claim 3, Niel in view of Hernacki discloses the method of claim 1, wherein the service provider is at least one of a web server, a mail server, an application server, a messaging server, a location server, a content provider, an online streaming service, a social media service, a financial institute, a telecommunications service, an Internet service provider, or a software-as-a-service provider (see for example Niel, this limitation is disclosed such that the backend server for the backend data sources and the middleware server perform messaging; paragraph [0045]).
As per claim 5, Niel in view of Hernacki discloses the method of claim 1, wherein the method further comprises: after receiving the notification, causing, by the server, the virtual machine to perform at least one of downloading a file, terminating the application, or launching a related application that is related to the application (see for example Hernacki, this limitation is disclosed such that a notification of suspension of a first task, the first task suspended on a first virtual machine, is sent from the first virtual machine. After the notification that the first task is suspended on the first virtual machine is sent and received by the scheduling module, and the first task is suspended (i.e. terminating the application) and the second task begins executing (i.e. launching a related application that is related to the application); col.9 line {58} – col 10 line {5}, col.10 lines {15}-{31}).
Regarding claim 9, it is an apparatus claim having similar limitations cited in claim 1.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 10, it is an apparatus claim having similar limitations cited in claim 2.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 11, it is an apparatus claim having similar limitations cited in claim 3.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 13, it is an apparatus claim having similar limitations cited in claim 5.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neil (U.S. 2006/0036941) in view of Hernacki (U.S. 8,424,007) as applied to claims 1 and 9 above, respectively, and further in view of Ingale et al. (U.S. 2018/0205715) (Hereinafter Ingale)
As per claim 4, Neil in view of Hernacki discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach displaying, by the client device, the notification for a user.
However, Ingale discloses displaying, by the client device, the notification for a user (see for example Ingale, this limitation is disclosed such that the notification is displayed to the user; paragraph [0120]).
Niel in view of Hernacki is analogous art with Ingale because they are from the same field of endeavor, notifications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Niel in view of Hernacki by displaying a notification to a user as taught by Ingale because it would enhance the teaching of Niel in view of Hernacki with an effective means of pushing notifications to a specific client mobile device where it can be displayed by an operating system, giving the user context data (as suggested by Ingale, see for example paragraph [0120]).
Regarding claim 12, it is an apparatus claim having similar limitations cited in claim 4.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 4.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neil (U.S. 2006/0036941) in view of Hernacki (U.S. 8,424,007) as applied to claims 1 and 9 above, respectively, and further in view of Lalka et al. (U.S. 2019/0104382) (Hereinafter Lalka)
As per claim 6, Neil in view of Hernacki discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the method further comprises: scheduling the notification to be provided to the client device at a specific time.
However, Lalka discloses the limitation wherein the method further comprises: scheduling the notification to be provided to the client device at a specific time (see for example Lalka, this limitation is disclosed such that notification generation module may trigger particular notifications on a predetermined schedule; paragraph [0061]).
Niel in view of Hernacki is analogous art with Lalka because they are from the same field of endeavor, notifications.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Niel in view of Hernacki by receiving notifications from a service provider associated with an application as taught by Lalka because it would enhance the teaching of Niel in view of Hernacki with an effective means of modifying triggered notification associated with particular user profiles based on analysis of contexts specific to the user profile and/or related user profiles (as suggested by Lalka, see for example paragraph [0006]).
Regarding claim 14, it is an apparatus claim having similar limitations cited in claim 6.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 6.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neil (U.S. 2006/0036941) in view of Hernacki (U.S. 8,424,007) as applied to claims 1 and 9 above, respectively, and further in view of Chung et al. (U.S. 10,182,024) (Hereinafter Chung).
As per claim 7, Neil in view of Hernacki discloses the method of claim 1 (see rejection of claim 7 above), but does not explicitly teach receiving, by a server, a second notification from a service provider; determining that the second notification does not satisfy a filtering criterion; and discarding, by the server, the second notification without providing the second notification to the client device.
However, Chung discloses receiving, by a server, a second notification from a service provider (see for example Chung, this limitation is disclosed such that a back-end server receives message content including first message content and second message content (i.e. receiving by a server first and second notifications), the message provided as part of a messaging service (i.e. service provider); col.1 lines {6}-{12}, col.15 lines {29}-{39}, col.18 line {52} – col.19 line {2}); 
determining that the second notification does not satisfy a filtering criterion (see for example Chung, this limitation is disclosed such that second message content with a second group of messages is filtered, when failing to satisfy a threshold based on filtering criteria; col.18 line {52} – col.19 line {2}); and 
discarding, by the server, the second notification without providing the second notification to the client device (see for example Chung, this limitation is disclosed such that based on the filtering criteria and failing to satisfy the threshold, the second message content is discarded; col.18 line {52} – col.19 line {2}).
Niel in view of Hernacki is analogous art with Chung because they are from the same field of endeavor, notifications.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Niel in view of Hernacki by discarding filtered messaged received as taught by Chung because it would enhance the teaching of Niel in view of Hernacki with an effective means of determining whether to retain or discard messages based on attributes (as suggested by Chung, see for example col.1 lines {52}-{56}).
As per claim 8, Niel in view of Hernacki, further in view of Chung discloses the method of claim 7, wherein the filtering criterion comprises at least one of a notification type, a communication channel type, an application type, time, priority, or duplication (see for example Chung, this limitation is disclosed such that conditions include message type and characterizations of the message; col.2 lines {17}-{45}, col.18 line {52} – col.19 line {2}).
Regarding claim 15, it is an apparatus claim having similar limitations cited in claim 7.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 16, it is an apparatus claim having similar limitations cited in claim 8.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 8.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neil (U.S. 2006/0036941), and further in view of Lambeth et al. (U.S. 2015/0163117) (Hereinafter Lambeth).
As per claim 17, Neil discloses a method comprising: 
receiving, by a server, a notification from a notification interceptor of a virtual machine, wherein the notification is associated with an application executable on the virtual machine (see for example Neil, this limitation is disclosed such that a middleware server handles request/response messages from applications provisioned on virtual machines, as well as notifications pushed from data sources and a backend server of the data sources, the data sources and backend server in communication with devices executing the applications on the provisioned virtual machines; paragraph [0045]); and 
sending, by the server, the notification to a virtual environment (see for example Niel, this limitation is disclosed such that via the middleware server, notifications are pushed to a device, wherein the devices are clients running virtual machines; paragraph [0045]).
Although Neil discloses receiving, by a server, a notification from a virtual machine, wherein the notification is associated with an application executable on the virtual machine, Neil does not explicitly teach receiving a notification from a notification interceptor of a virtual machine.
However, Lambeth discloses receiving a notification from a notification interceptor of a virtual machine (see for example Lambeth, this limitation is disclosed such that a guest introspection host module receives a notification from a thin agent (i.e. notification interceptor) on a VM, wherein the thin agent intercepts data; paragraphs [0062], [0065]).
Niel in view of Lambeth is analogous art because they are from the same field of endeavor, notifications.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Niel by forwarding an interception notification as taught by Lambeth because it would enhance the teaching of Niel with an effective means of forwarding data to components, appliances, and/or devices that are interested in that data (as suggested by Lambeth, see for example paragraph [0062]).
As per claim 18, Niel in view of Lambeth method of claim 17, wherein the notification interceptor comprises at least one of an application, a program, a service, a background process, or a foreground process (see for example Lambeth, this limitation is disclosed such that the agent provides service (i.e. notification interceptor comprises…a service; paragraph [0073]).
As per claim 19, Niel in view of Lambeth discloses the method of claim 17, wherein the notification interceptor is configured to detect an operating system (OS) application programming interface (API) call and send the OS API call to the server (see for example Lambeth, this limitation is disclosed such that the agent intercepts OS/library API calls; paragraph [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196